Ryland, Judge.
This was a suit on a note originally commenced before a justice of the peace. Judgment there given for the plaintiffs; the defendants appealed to the Circuit Court.
On the trial in the Circuit Court, the cause was submitted to the court without a jury, and the court found a general verdict for the plaintiffs. Judgment was rendered accordingly.
The record shows no exceptions to any testimony, either admitted or excluded. No instructions were asked, or refused, or given. No exceptions being saved, the judgment must be affirmed.
Notwithstanding the numerous decisions to this point, of our court, such records still present themselves here. See Todd v. Aiken, at last January term. Terrell v. Hunter, at this term.
Let the judgment be affirmed ; the other judges concurring.